                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-01019 JVS (KESx)                                           Date     December 17, 2018

 Title             Robin Simmons et al v. Target Corporation et al


 Present: The                    James V. Selna
 Honorable
                          Karla Tunis                                            None Present
                         Deputy Clerk                                           Court Reporter
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                         None Present                                             None Present


 Proceedings:           (In Chambers) Order to Show Cause re Dismissal for Lack of Prosecution

      On November 2, 2018, the Court granted defendants motion for more directed
statement and plaintiff was granted 21 days leave to file an amended complaint.
As of today, an amended complaint has not been filed.

     The Court hereby ORDERS plaintiff to Show Cause, in writing, not later than
December 28, 2018, why this action should not be dismissed for lack of prosecution.

      The Court VACATES the Scheduling Conference, currently set for January
14, 2019, to be reset upon resolution of the Order to Show Cause.




                                                                                                      :     00

                                                               Initials of Preparer      kjt




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
